1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   PATRICK J. CAVANAUGH,                            )    Case No.: 1:17-cv-0832- LJO - JLT
                                                      )
12                  Plaintiffs,                       )    ORDER CLOSING THE CASE AS TO
                                                      )    DEFENDANTS FENNELL AND LANDRUM
13          v.                                        )
                                                      )    (Doc. 58)
14   DONNY YOUNGBLOOD, et al.,
                                                      )
15                  Defendants.                       )
                                                      )
16
17          The plaintiff has filed a stipulated notice of voluntary dismissal according to Fed.R.Civ.P.

18   41(a)(1)(A) as to defendants Fennell and Landrum. (Doc. 58) This section permits a plaintiff to

19   dismiss at any time before the defendant appears or via a stipulation signed by all parties who have

20   appeared. Fed. R. Civ. P. 41(a)(1)(A)(ii). Accordingly, the Clerk of Court is DIRECTED to close

21   this action as to defendants Fennell and Landrum only.

22
23   IT IS SO ORDERED.

24      Dated:     October 3, 2018                             /s/ Jennifer L. Thurston
25                                                        UNITED STATES MAGISTRATE JUDGE

26
27
28
